Citation Nr: 1137348	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to bilateral pes planus (flatfoot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Regional Office in Oakland, California.

The Veteran appeared at a Travel Board hearing in July 2010 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In November 2010 the Board reopened the Veteran's claim for entitlement to service connection for aggravation of preexisting bilateral flatfoot and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits of the reopened claim.  In an August 2011 rating decision, the AMC granted service connection for bilateral flatfoot with calf muscle pain and assigned an initial 30 percent rating, effective in December 2010.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, this issue is not before the Board and it will not be discussed in the decision below, except by reference.  See 38 C.F.R. § 20.200 (2011).

In June 2011, the Board remanded the case to the RO, via the AMC, in Washington, DC, for additional development, including completion of development directed in the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The  AMC/RO substantially completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

FINDINGS OF FACT

1.  The AMC/RO substantially completed the additional development as directed in the June 2011 Board remand.

2.  The preponderance of the probative evidence indicates that a back pain disorder is not related to an in-service disease or injury, or a service-connected disability.


CONCLUSION OF LAW

Low back pain is not associated with a disease or injury incurred in active service.  Neither is it proximately due to, the result of, or aggravated by, the service-connected bilateral flatfoot.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The evidence in the claims file shows that, following receipt of the National Personnel Records Center's report that if service treatment records related to the Veteran ever existed they likely were fire-related, the RO pursued all reasonable alternative sources before declaring them unavailable.  The Board also acknowledges that the AMC/RO did not cause a copy of the examining physician's Curriculum Vitae to be returned with the examination report.  Nonetheless, the Board notes that the examination was conducted by a physician, and the report prepared provides the information needed to rate.  Hence, there was substantive compliance with the remand, and there is sufficient information to reach a decision.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis
 
As noted earlier, the Veteran's service treatment records are not available, in as much as they have been determined to be fire-related, if any in fact ever existed.  The unavailability of the Veteran's service treatment records is not material to a decision in this case, however, as the Veteran related at the hearing that he neither sought treatment, nor was he treated, for low back pain during his active service.  Further, he was not receiving then current treatment for low back pain at the time of the hearing.  See Hearing Transcript, pp. 18-19.

In September 1996, the Veteran submitted a private September 1987 report from M.N.B., D.C.  Dr. C's report reflects that the Veteran's podiatrist referred him to Dr. C for evaluation of back pain.  The report reflects the Veteran reported a long history of low back pain that radiated into the right lower extremity.  The Veteran related that the severe low back pain started in 1951, but he experienced intermittent back problems as early as his teen years.  The Veteran reported further that he had never had an x-ray or other back examination.  Dr. C also noted the Veteran's long history of foot problems and the fact that he had worn orthotics for several years.

Physical examination revealed straight leg raising did not elicit an increase in back or lower extremity pain, and neither did a combination of Linder's sign and sitting straight leg raising.  The Veteran could rise from a seated position and stand on his heels and toes, all without apparent distress or weakness.  Dorsolumbar spine range of motion on forward flexion was normal and pain free, but limited in all other planes.  The movements on backwards extension and lateral rotation and flexion produced sharp pain.  The Veteran stood with bilateral flatfoot and pronounced pronation deformity, and a decrease in lumbar lordosis.  X-rays revealed the disc spaces as well maintained with minimal degenerative changes.  Posterior joints demonstrated some mild facet hyperimbrication, and some facet arthropathy, but not as much as would be expected for the Veteran's then age.  The x-rays also demonstrated a slight lateral curvature of the lumbar spine.  Dr. C diagnosed chronic lumbosacral facet syndrome and synovitis.  Dr. C considered and dismissed the prospect of slight lateral recess stenosis as the source of the radiating pain, as the degree of the lumbar spine degenerative changes was not sufficient to suggest it.  Dr. C noted that the Veteran's reported long history of low back pain might lead one to expect much more lumbar spine degenerative changes than shown on the x-rays.  As a result, Dr. C opined the Veteran would respond quite well to manipulative therapy and exercises.  Dr. C opined further that the Veteran's flat foot could be a contributive factor to the low back pain, and he instructed the Veteran to continue seeing his podiatrist and wearing his inserts.

VA outpatient records note the Veteran's bilateral flatfoot, but there is no low back disorder included in the list of the Veteran's problem areas.  The January 2011 VA examination report reflects that the examiner conducted a review of the claims file and the Veteran's medical records.  Interestingly, the Veteran denied any problem with his hips or spine.  The Veteran denied back pain and loss of range of motion, and he also denied any radicular pain over his lumbar, thoracic, or cervical, spine.

The examiner noted that the Veteran was asked repeatedly during the examination whether he had spine-related problems, but the Veteran denied any problems with his spine.  Physical examination of the thoracolumbar spine revealed significant levoconvex scoliosis of the spine.  Range of motion was normal and pain free in all planes, to include after repetitive use testing.  The examiner noted that the Veteran's capability to forward flex to 90 degrees really amazed the examiner.  There was no painful motion, spasm, muscle spasm, weakness, tenderness, atrophy, or guarding.  Push test on the sacrum was normal.  Neurological examination also was normal.  The examiner noted that x-rays were read as having shown prominent C-shaped levoconvex scoliosis of the lumbar spine.  The diagnosis was no clinical evidence of any spinal pathology besides scoliosis.  The examiner opined the Veteran had no evidence of any arthropathy or disc disease of the thoracolumbar spine.

Upon receipt of the examination report, the AMC/RO returned the claims file to the examiner for a nexus opinion as to whether there was any relationship between any low back disorder and the Veteran's active service and/or the service-connected bilateral flatfoot.  The August 2011 addendum reflects that the examiner again reviewed the claims file, and he reiterated the fact that the Veteran reported very clearly that he only wanted to claim service connection for his feet, and he denied any problem with his spine.  Despite that fact, because of the Board's instruction in the June 201l remand, all areas were addressed and examined, and only lumbar spine scoliosis was noted.  The examiner opined that it was not as lest as likely as not that the Veteran has any significant spine pathology; and, it is not at least as likely as not that the Veteran's "non-existent spinal problem" is in any way related to the Veteran's bilateral flatfoot or active service.

The Board notes the finding of lumbar spine scoliosis, but yet the examiner diagnosed no active spine disorder.  The Board must infer that the Veteran's lumbar  spine scoliosis is not an acquired disorder.  In light of this fact, the Board finds the preponderance of the evidence shows no basis for service connection on a direct basis, as there is no evidence that the Veteran manifests a current low back disorder or that he manifested one at the time he filed his claim.  Dr. C essentially diagnosed low back pain without an associated disorder.  With regard to the first evidentiary showing, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As concerns service connection on a secondary basis, a similar finding applies.  Only Wallin element 2 is shown by the evidence: the fact that there is a service-connected disability, bilateral flatfoot.  In the absence of a current low back disability, however, there is no basis for service connection on a secondary basis.  Thus, the preponderance of the evidence is against the claim on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is denied,

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a low back disorder, to include secondary to bilateral flatfoot is denied.



____________________________________________
DEREK R, BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


